Citation Nr: 9936044	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
spondylosis of the cervical and dorsal spine, with chronic 
low back, shoulder and neck pain, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for varicose 
veins, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1981 to October 
1982, and from September 1983 to June 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO), which denied an increased rating for 
spondylosis of the cervical and dorsal spine with chronic low 
back, shoulder and neck pain, and for varicose veins.  In a 
decision dated October 1998, the Board also denied the 
appellant's claims for increase.  The appellant duly appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (the Court).  In 
April 1999, the Court vacated and remanded the Board's 
decision as it pertained to the denial of an increased rating 
for spondylosis of the cervical and dorsal spine, and for 
varicose veins, based on an April 1999 JOINT MOTION FOR 
REMAND OF TWO ISSUES, FOR DISMISSAL OF THE REMAINING ISSUE, 
AND TO STAY FURTHER PROCEEDINGS (the motion) filed by the 
Secretary of Veterans Affairs.  This case was thereafter 
returned to the Board for readjudication and disposition in 
accordance with the terms of the motion.

Regarding spondylosis of the cervical and dorsal spine, with 
chronic low back, shoulder and neck pain, the appellant 
argues that she is entitled to a compensable rating for 
arthritis under 38 C.F.R. § 4.59 and diagnostic code 5003.  
She further argues that the Board did not address a 1993 
clinical impression for "myofascial/fibromyalgia syndrome," 
which she believes supports her claim for increase, and that 
she may warrant an increase based on loss of function due to 
pain as set out in the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca v. Brown, 8 Vet.App. 202 (1995).  In view of the 
appellant's arguments, and the apparent inadequacy of the 
Board's prior decision, we believe that remand to VARO is 
necessary to further develop the facts of this case.  
Specifically, a VA examination should be conducted, which 
contains an opinion concerning the effect of pain upon her 
functional abilities, as is required by 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet.App. 202 (1995); this 
examination report should also address the rating criteria in 
relation to the appellant's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).

Additionally, the appellant argues that an increased rating 
is warranted for varicose veins under one of three versions 
of schedular criteria for varicose veins that were in effect 
during the pendency of this claim.  However, the schedular 
criteria were only once recently revised for varicose veins 
and that was  effective January 12, 1998.  See 38 C.F.R. 
§ 4.104.  The appellant avers that an increased rating is 
warranted because she has persistent edema, incompletely 
relieved by elevation and/or compression stockings.  A review 
of the record leaves some question as to whether the 
appellant's leg swelling is completely versus incompletely 
relieved by elevation and/or compression stockings.  
Therefore, the Board believes remand is necessary to obtain 
any additional treatment records pertaining to varicose 
veins, and so that a VA examination to determine the severity 
of the appellant's varicose veins may be conducted with 
consideration of the revised rating criteria.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to VARO for the following development:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated her for spondylosis of the 
cervical and dorsal spine with chronic 
low back, shoulder and neck pain, and for 
varicose veins since January 1997.  After 
securing the necessary authorization, 
where necessary, VARO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder and, in particular, records 
of VA treatment.

2.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate the service-connected 
spondylosis of the cervical and dorsal 
spine with chronic low back, shoulder and 
neck pain disability.  The claims folder 
must be reviewed prior to the examination 
along with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  
Specifically, the examiner should fully 
describe the degree of limitation of 
motion in the cervical, dorsal and lumbar 
spine.  Any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance must be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  If the 
examiner cannot address a particular 
feature, such as incoordination with 
respect to the spine, he or she should 
carefully explain the reason(s) for this 
conclusion.  A complete rationale for all 
opinions expressed must be provided.

3.  The appellant should scheduled for a 
VA examination to determine the severity 
of her varicose veins.  The claims 
folder, to specifically include a copy of 
the old rating criteria and the new 
rating criteria that became effective 
January 1998, should be made available to 
the examiner for review prior to the 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner should indicate whether or not 
there is persistent edema incompletely 
relieved by elevation.  The examiner must 
provide a comprehensive report containing 
full rationale for any opinion expressed.

4. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

5.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issues on appeal.  Regarding varicose 
veins, consideration should be given to 
the old and revised criteria that became 
effective in January 1998.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991) 
(where a law or regulation changes after 
a claim has been filed or reopened, but 
before the administrative or judicial 
process is concluded, the version most 
favorable to the claimant should apply).  
To the extent the benefits sought are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding, and should provide 
notice of the revised rating criteria.  
Thereafter, the appellant and her 
representative shall be afforded a 
reasonable period of time within which to 
respond.

6.  VARO and the examiner are reminded 
that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


